Citation Nr: 0735690	
Decision Date: 11/13/07    Archive Date: 11/26/07

DOCKET NO.  05-06 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a right hip 
disability, to include as secondary to a right ankle 
disability.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a right ankle 
disability and for a right hip disability, to include as 
secondary to a right ankle disability.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a right 
ankle disability.

2.  The veteran's right hip disability (marked increased 
sclerosis with remodeling of the femoral head, superimposed 
upon moderate degenerative changes) first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any incident therein, including 
an in-service injury of the right ankle.


CONCLUSIONS OF LAW

1.  A claimed right ankle disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).

2.  A right hip disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1131; 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis, will be rebuttably presumed if manifested to a 
compensable degree within a year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation.  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309 
(1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran asserts that while stationed at the Great lakes 
training facility in Illinois in August 1968, he fell in a 
hole, severely spraining his right ankle.  He states that his 
right ankle never healed properly, as he has continued to 
have trouble with his right ankle since that time.  He 
additionally asserts that he has developed a right hip 
disability as a result of his right ankle problems.

The veteran's service medical records reflect treatment for 
the left ankle but the not the right.  In September 1968, the 
veteran reported to sick call with complaints of a twisted 
left ankle.  Physical examination resulted in an impression 
of left ankle sprain.  He was given crutches and instructed 
to sit in a whirlpool twice a day for the next two days.  On 
follow up evaluation three days later, the swelling in the 
left ankle was noted to have decreased.  He complained of 
pain in his left calf, but was able to bear weight on his 
left ankle.  Physical examination revealed no local 
tenderness.  The impression was post ankle sprain.  The 
veteran was returned to duty.  There are no further 
references to complaints of left ankle pain or findings of 
abnormalities of the left ankle in the veteran's service 
medical records.  Additionally, the veteran's service medical 
records are negative for complaints of right ankle or right 
hip pain or findings of abnormalities of the right ankle or 
hip.  On examination in November 1969, prior to the veteran's 
separation from service, no abnormalities of the right hip or 
ankle were found.  As there is no record of complaints 
related to the right ankle or hip, the Board finds that 
chronicity of right ankle and hip disorders in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection of his 
right ankle and hip disabilities.  38 C.F.R. § 3.303(b).  

A.  Right Ankle

The first and only post-service clinical evidence of a 
complaint regarding the right ankle is dated in July 2000.  
At that time, the veteran reported a history of an injury to 
the right ankle with residual pain that had gradually 
worsened over the years.  X-ray examination of the ankle, 
however, revealed no abnormalities.  Treatment records dated 
to June 2004 do not demonstrate additional complaints 
regarding the right ankle.

There is no evidence of record which reflects complaints of 
right ankle problems after service dated prior to July 2000, 
more than 30 years after the veteran's separation from active 
service.  In view of the lengthy period without evidence of 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic right 
ankle disability during the veteran's period of active 
service.  As there is no evidence of treatment for or 
complaints of this condition during service, the Board finds 
that a VA examination is not required in this case.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Additionally, the veteran 
has not been diagnosed with a right ankle disability at any 
time since his separation from service.  Significantly, pain, 
in and of itself, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  Without competent evidence of 
a diagnosed disability, service connection for a right ankle 
disability cannot be awarded.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  

The Board has considered the veteran's assertions that he has 
a right ankle disability that is related to his period of 
active service.  However, to the extent that the veteran 
relates his current problems to his service, his opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).

As the preponderance of the evidence is against the 
appellant's claim for service connection for a right ankle 
disability, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Right Hip

The first post-service clinical evidence of a complaint 
regarding the right hip is dated in July 2000.  At that time, 
the veteran reported a history of an injury to the right 
ankle with residual pain that had gradually worsened over the 
years, ultimately spreading to his right hip.  X-ray 
examination of the right hip revealed marked increased 
sclerosis with remodeling of the femoral head, superimposed 
upon moderate degenerative changes.  The findings were noted 
to be worrisome for avascular necrosis.  Treatment records 
dated to June 2006 reveal one additional record of a 
complaint regarding the right hip, dated in January 2004.  At 
that time, the veteran complained of right hip pain that was 
controlled by prescription pain killers.  There is no record 
of any treating physician having related the veteran's right 
hip disability to either his period of active service or to 
his right ankle pain. 

There are no records which reflect complaints of right hip 
problems dated prior to July 2000, more than 30 years after 
the veteran's separation from active service.  Given the 
length of time between his separation from service and the 
initial diagnosis of arthritis, the veteran is not entitled 
to service connection for his right hip disability on a 
presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of a chronic right 
hip disability during the veteran's period of active service.  
As there is no evidence of treatment for or complaints of 
this condition during service, the Board finds that a VA 
examination is not required in this case.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Additionally, while the veteran was 
diagnosed with a right hip disability (marked increased 
sclerosis with remodeling of the femoral head, superimposed 
upon moderate degenerative changes) on X-ray examination in 
July 2000, no treating physician has related that disability 
to his period of active service.  As there is no evidence of 
a current right hip disability that is related to service nor 
any evidence establishing a medical nexus between military 
service and the veteran's current right hip disability, 
service connection for a right hip disability is not 
warranted on a direct basis. 

The veteran, however, contends in the alternative that he is 
entitled to service connection for a right hip disability on 
a secondary basis.  The veteran asserts that his right hip 
disability is related to his right ankle disability.  The 
veteran, as addressed immediately above, however, is not 
service-connected for a right ankle disability.  Secondary 
service connection presupposes the existence of an 
established service-connected disability.  38 C.F.R. § 3.310.  
As the veteran has not been service-connected for a right 
ankle disability, secondary service connection is not 
warranted.

The Board has considered the veteran's assertions that his 
current right hip problems are related to his period of 
active service.  However, to the extent that the veteran 
relates his current problems to his service, his opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).

The weight of the credible evidence demonstrates that the 
veteran's right hip problems first manifested many years 
after his period of active service and are not related to his 
active service or to any incident therein.  The preponderance 
of the evidence is against the appellant's claim for service 
connection for a right hip disability.  The benefit of the 
doubt rule does not apply and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002 and December 
2002 and a rating decision in January 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
February 2005 statement of the case.  The veteran received 
additional notice in May 2005 and March 2006.  The issuance 
of a supplemental statement of the case is not required 
because no evidence has been received subsequent to the 
February 2005 statement of the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to these claims because there is no evidence of any 
current right ankle disability or of the relationship of any 
right ankle disability to service, and there is no evidence 
of any relationship of any right hip disability to service.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for a right ankle disability is denied.

Service connection for a right hip disability, to include as 
secondary to a right ankle disability, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


